Since I believe that the creditor's bill should be pursued in the Ohio Court of Claims, I respectfully dissent.
This court has earlier ruled in Avalon Distrib., Inc. v. P.S.Operations, Inc. (1991), 76 Ohio App.3d 615, 602 N.E.2d 758, that the court of common pleas has no jurisdiction to hear actions on creditor's bills to attach money held by the state of Ohio. Assuming we do not wish to overrule Avalon, our choices are limited to two remaining alternatives. Either we allow a creditor's bill to proceed in the Ohio Court of Claims or we bar creditor's bills altogether in situations where the state of Ohio is temporarily in possession of the funds ultimately due a judgment creditor. I believe the better option is to allow the pursuit of creditor's bills in the Ohio Court of Claims. *Page 635 
No debate exists that Szolosi, Fitch  Soltis is due over $17,000. No debate seems to exist that the state of Ohio owes money to Holloway Construction Company. Since Holloway Construction Company is a foreign corporation, presumably the funds due it from the state of Ohio will be mailed to it once the matter of a mechanic's lien is straightened up. The majority ruling means that the Ohio citizens owed these funds will watch the funds leave the state with no remedy, a result which is, at least, unfair.
I do not believe that the statutes set forth in the majority opinion compel this result, since I believe that "liability" can reasonably be construed to cover this situation. Indeed, the dictionary definition of "liability" is "the quality or state of being liable." Webster's Ninth New Collegiate Dictionary (1988) 687. The dictionary definition of "liable" is "obligated according to law or equity." Id. Simple principles of equity and fairness mandate payment out of the funds owed to Szolosi, Fitch Soltis as opposed to sending the funds out of state. I believe R.C. 2743.02 can and should be construed to allow an action in the Ohio Court of Claims to force the funds to be paid to them, not the foreign corporation. Since the majority opinion does not so construe the statute defining jurisdiction of the Ohio Court of Claims, I respectfully dissent.